EXHIBIT 10 (v)

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of November 30, 2007 by and between
Alberto-Culver Company, a Delaware corporation, and V. James Marino (the
“Executive”).

WHEREAS, the Executive currently serves as a key employee of the Company (as
defined in Section 1) and his services and knowledge are valuable to the Company
in connection with the management of one or more of the Company’s principal
operating facilities, divisions, departments or subsidiaries; and

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company, the Board has authorized the
Company to enter into this Agreement.

WHEREAS, the Executive is a party to a Severance Agreement dated December 14,
1998, as amended on May 28, 1999, February 24, 2004, January 10, 2006, and
June 18, 2006 (the “Old Severance Agreement”) and the parties hereto desire that
the Old Severance Agreement be terminated on the date of this Agreement and that
this Agreement constitute the entire understanding between the parties hereto
regarding the subject matter hereof.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

(a) “Board” means the Board of Directors of the Company.

(b) “Cause means (1) a material breach by the Executive of those duties and
responsibilities of the Executive which do not differ in any material respect
from the duties and responsibilities of the Executive during the six-month
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach or (2) the commission by the
Executive of a felony involving moral turpitude.



--------------------------------------------------------------------------------

(c) “Change in Control” means:

(1) The occurrence of any one or more of the following events:

(A) The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act of
both (x) 20% or more of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) and (y) combined voting
power of Outstanding Company Voting Securities in excess of the combined voting
power of the Outstanding Company Voting Securities held by the Exempt Persons
(as such term is defined in Section 1(f)); provided, however, that a Change in
Control shall not result from an acquisition of Company Voting Securities:

(i) directly from the Company, except as otherwise provided in
Section 1(c)(2)(A);

(ii) by the Company, except as otherwise provided in Section 1(c)(2)(B);

(iii) by an Exempt Person;

(iv) by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

(v) by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (i) and (ii) of
Section 1(c)(1)(C) shall be satisfied.

(B) The cessation for any reason of the members of the Incumbent Board (as such
term is defined in Section 1(h)) to constitute at least a majority of the Board.

(C) Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

(i) more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners of the combined voting
power of all of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger or consolidation; and

 

2



--------------------------------------------------------------------------------

(ii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation.

(D) Consummation of the sale or other disposition of all or substantially all of
the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

(i) more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such sale or other disposition; and

(ii) at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition.

(E) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

(2) Notwithstanding the provisions of Section 1(c)(1)(A):

(A) no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control contained in clause (i) of
Section 1(c)(1)(A) if such acquisition results from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company; and

(B) for purposes of clause (ii) of Section 1(c)(1)(A), if any Person (other than
the Company, an Exempt Person or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall, by reason of an acquisition of Company Voting Securities by the
Company, become the beneficial owner of (x) 20% or more of the combined voting
power of the Outstanding Company Voting Securities and (y) combined voting power
of Outstanding Company Voting Securities in excess of the combined voting power
of the Outstanding Company Voting Securities held by the Exempt Persons, and
such Person shall, after such acquisition of Company Voting Securities by the
Company, become the beneficial owner of any additional Outstanding Company
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control.

 

3



--------------------------------------------------------------------------------

(d) “Company” means Alberto-Culver Company, a Delaware corporation.

(e) “Date of Termination” means (1) the effective date on which the Executive’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Executive, as the case may be, to the other, delivered
pursuant to Section 11 or (2) if the Executive’s employment by the Company
terminates by reason of death, the date of death of the Executive, provided,
that if there is an agreement or understanding that the Executive will continue
to render services, as an employee, consultant, independent contractor, or
otherwise to the Company at a level of more than 20 percent of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the Executive's
full period of employment if less than 36 months), the Date of Termination shall
be the date on which the Executive permanently ceases to provide such services.

(f) “Exempt Person” (and collectively, the “Exempt Persons”) means:

(1) Leonard H. Lavin or Bernice E. Lavin;

(2) any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of any
such descendant;

(3) the estate of any of the persons described in Section 1(f)(1) or (2);

(4) any trust or similar arrangement for the benefit of any person described in
Section 1(f)(1) or (2); or

(5) the Lavin Family Foundation or any other charitable organization established
by any person described in Section 1(f)(1) or (2).

(g) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:

(1) any of (i) the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position(s), duties, responsibilities or
status with the Company immediately prior to such Change in Control, (ii) a
change in the Executive’s reporting responsibilities, titles or offices with the
Company as in effect immediately prior to such Change in Control or (iii) any
removal or involuntary termination of the Executive from the Company otherwise
than as expressly permitted by this Agreement or any failure to reelect the
Executive to any position with the Company held by the Executive immediately
prior to such Change in Control;

(2) a reduction by the Company in the Executive’s rate of annual base salary as
in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter or the failure by the Company to increase
such rate of base salary each year after such Change in Control by an amount
which at least equals, on a percentage basis, the mean average percentage
increase in the rate of base salary for the Executive during the two full fiscal
years of the Company immediately preceding such Change in Control;

 

4



--------------------------------------------------------------------------------

(3) any requirement of the Company that the Executive (i) be based anywhere
other than at the facility where the Executive is located at the time of the
Change in Control or (ii) travel on Company business to an extent substantially
more burdensome than the travel obligations of the Executive immediately prior
to such Change in Control;

(4) the failure of the Company to (i) continue in effect any employee benefit
plan or compensation plan in which the Executive is participating immediately
prior to such Change in Control, unless the Executive is permitted to
participate in other plans providing the Executive with substantially comparable
benefits, or the taking of any action by the Company which would adversely
affect the Executive’s participation in or materially reduce the Executive’s
benefits under any such plan, (ii) provide the Executive and the Executive’s
dependents welfare benefits (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) in accordance
with the most favorable plans, practices, programs and policies of the Company
and its affiliated companies in effect for the Executive immediately prior to
such Change in Control or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies, (iii) provide fringe benefits in
accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive immediately
prior to such Change in Control or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies, (iv) provide an office or offices of a
size and with furnishings and other appointments, together with exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and its affiliated
companies immediately prior to such Change in Control or, if more favorable to
the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies, (v) provide
the Executive with paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for the Executive immediately prior to such Change in Control or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies, or (vi) reimburse the Executive promptly for all reasonable
employment expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect for the Executive immediately prior to such Change in
Control or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies; or

(5) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 10(b).

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.

 

5



--------------------------------------------------------------------------------

(h) “Incumbent Board” means those individuals who, as of January 1, 2007,
constitute the Board, provided that:

(1) any individual who becomes a director of the Company subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

(2) no individual who was initially elected as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board or the Exempt Persons shall be deemed to have been a
member of the Incumbent Board.

(i) “Nonqualifying Termination” means a termination of the Executive’s
employment (1) by the Company for Cause, (2) by the Executive for any reason
other than a Good Reason, (3) as a result of the Executive’s death or (4) by the
Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least 180 consecutive days as a result of the Executive’s
incapacity due to physical or mental illness.

(j) “Termination Period” means the period of time beginning with a Change in
Control and ending on the earlier to occur of (1) two years following such
Change in Control or (2) the Executive’s death.

2. Obligations of the Executive. The Executive agrees that in the event of a
Change in Control, he shall not voluntarily leave the employ of the Company
without Good Reason until 90 days following such Change in Control. The
Executive further agrees that in the event that any person or group attempts a
Change in Control, he shall not voluntarily leave the employ of the Company
during such attempted Change in Control unless an event occurs which would have
constituted Good Reason had it occurred following a Change in Control (for
purposes of determining whether such an event would have constituted Good Reason
had it occurred following a Change in Control, the definition of Good Reason
shall be interpreted as if a Change in Control had occurred when such attempted
Change in Control became known to the Board). Except as provided in
Section 3(c), the Executive acknowledges that if he leaves the employ of the
Company for any reason prior to a Change in Control, he shall not be entitled to
any payment or benefit pursuant to this Agreement.

3. Payments Upon Termination of Employment or Prior to November 17, 2008.

(a) If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to the Executive (or the Executive’s beneficiary or estate):

(1) within 30 days following the Date of Termination, as compensation for
services rendered to the Company, a cash amount equal to the sum of (i) the
Executive’s base salary from the Company and its affiliated companies through
the Date of Termination, (ii) the

 

6



--------------------------------------------------------------------------------

Executive’s annual bonus in an amount determined in accordance with the terms of
the Company’s Management Incentive Plan or any other applicable bonus plan of
the Company, (iii) the amount payable to the Executive in accordance with the
terms of the Company’s Shareholder Value Incentive Plan and (iv) any accrued
vacation pay, in each case to the extent not theretofore paid; plus

(2) no earlier than six months and no later than six months and seven days after
the Date of Termination, a lump-sum cash amount equal, in the aggregate to, 2.99
times the Executive’s “base amount,” as such term is defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”); provided, that any amount paid pursuant to this Section 3(a)(2) shall
be paid in lieu of any other amount of severance relating to salary or bonus
continuation to be received by the Executive upon termination of employment of
the Executive under any severance plan, policy or arrangement of the Company.

(3) In addition to the payments to be made pursuant to Section 3(a)(1) and
(2) hereof, any stock options granted to the Executive under any of the
Company’s Employee Stock Option Plans shall be treated in accordance with the
terms of such plans and any amounts deferred for the benefit of the Executive
(together with any interest and earnings thereon) under any deferred
compensation plan of the Company shall be paid in accordance with the terms of
those plans.

(4) For a period of 36 months commencing on the Date of Termination, the Company
shall continue to keep in full force and effect all policies of medical,
accident, disability and life insurance with respect to the Executive and his
dependents with the same level of coverage, upon the same terms and otherwise to
the same extent as such policies shall have been in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as provided
generally with respect to other peer executives of the Company and its
affiliated companies, and the Company and the Executive shall share the costs of
the continuation of such insurance coverage in the same proportion as such costs
were shared immediately prior to the Date of Termination. Any group health
coverage provided under this Section 3(a)(4) shall be applied toward the
satisfaction of and not supplement, the Executive’s right to continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
any similar state law. To the extent that premiums paid by the Company for
coverage other than medical coverage constitute taxable income to the Executive,
the portion of such taxable premiums that, in the aggregate, exceeds the limit
in effect under Section 402(g)(1)(B) of the Code for the year that includes the
Date of Termination shall not be paid during the six month period following the
Date of Termination. The Executive shall be required to pay any such premiums
that come due during the six month period, and shall be reimbursed by the
Company no later than the seventh day after the end of such six month period for
any such premiums paid by the Executive.

(b) If during the Termination Period the employment of the Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to the Executive within 30 days following the Date of Termination, a cash amount
equal to the sum of (1) the Executive’s full annual base salary from the Company
through the Date of Termination, (2) the Executive’s annual bonus in an amount
determined in accordance with the terms of the Company’s Management Incentive
Plan or any other applicable bonus plan of the Company, (3)

 

7



--------------------------------------------------------------------------------

the amount payable to the Executive in accordance with the terms of the
Company’s Shareholder Value Incentive Plan and (4) any accrued vacation pay, in
each case to the extent not theretofore paid. In addition to the payments to be
made pursuant to this Section 3(b), any stock options granted to the Executive
under any of the Company’s Employee Stock Option Plans shall be treated in
accordance with the terms of such plans and amounts deferred for the benefit of
the Executive (together with any interest and earnings thereon) under any
deferred compensation plan of the Company shall be paid in accordance with the
terms of those plans.

(c) If there has been no Change in Control between the date of this Agreement
and November 17, 2008 and the Executive’s employment shall terminate during such
period due to termination by the Company without Cause or by the Executive for
Good Reason, then the Executive shall be entitled to the payments and benefits
set forth on and in accordance with Exhibit A hereto. Executives receiving
payments or benefits pursuant to this Section 3(c) shall not be entitled to any
other payments or benefits under this Agreement.

(d) Notwithstanding the foregoing, if the Company or the Executive reasonably
and in good faith determines that payment of any amount pursuant to this
Section 3 at the time provided for herein would cause any amount payable under
this Agreement to be subject to Section 409A(a)(1) of the Code, then such amount
shall instead be paid at the earliest time at which it may be paid without
causing this Agreement to be subject to Section 409A(a)(1) of the Code and all
of the provisions of this Agreement shall be interpreted in a manner consistent
with this Section 3(d). The Company shall have the right to make such
amendments, if any, to this Agreement as shall be necessary to avoid the
application of Section 409A(a)(1) of the Code to the payments of amounts
pursuant to this Section 3, and shall give prompt notice of any such amendment
to the Executive. If the Company defers payments to the Executive pursuant to
this Section 3(d), then the Company shall provide Executive with prompt written
notice thereof, including reasonable explanation and the estimated date on which
it has determined it is permitted to make the payments deferred under this
Section 3(d). In any event, such amounts will not be paid earlier than six
months and later than six months and seven days after the Date of Termination,
provided, however, that benefits provided under Section 3(a)(4) or the second
paragraph of Exhibit A shall extend beyond this period pursuant to the terms of
such benefits and (ii) to the extent it is determined that Section 409A of the
Code would apply to a benefit under Section 3(a)(4) or the second paragraph of
Exhibit A, the Executive shall pay the full cost of such benefit for a period of
six months after the Date of Termination, and not earlier than six months and
not later than six months and seven days after the Date of Termination the
Company shall reimburse the Executive for the amounts paid by the Executive
during such period which are required to be paid by the Company pursuant to
Section 3(a)(4) or the second paragraph of Exhibit A.

4. Limitations on Payments by the Company. Solely for the purposes of the
computation of benefits under this Agreement and notwithstanding any other
provisions hereof, payments to the Executive under this Agreement shall be
reduced (but not below zero) so that the present value, as determined in
accordance with Section 280G(d)(4) of the Code, of such payments plus any other
payments that must be taken into account for purposes of any computation
relating to the Executive under Section 280G(b)(2)(A)(ii) of the Code, shall
not, in the aggregate, exceed 2.99 times the Executive’s “base amount,” as such
term is defined in Section 280G(b)(3) of the Code. Notwithstanding any other
provision hereof, no reduction in

 

8



--------------------------------------------------------------------------------

payments under the limitation contained in the immediately preceding sentence
shall be applied to payments hereunder which do not constitute “excess parachute
payments” within the meaning of the Code. Any payments in excess of the
limitation of this Section 4 or otherwise determined to be “excess parachute
payments” made to the Executive hereunder shall be deemed to be overpayments
which shall constitute an amount owing from the Executive to the Company with
interest from the date of receipt by the Executive to the date of repayment (or
offset) at the applicable federal rate under Section 1274(d) of the Code,
compounded semi-annually, which shall be payable to the Company upon demand;
provided, however, that no repayment shall be required under this sentence if in
the written opinion of tax counsel satisfactory to the Executive and delivered
to the Executive and the Company such repayment does not allow such overpayment
to be excluded for federal income and excise tax purposes from the Executive’s
income for the year of receipt or afford the Executive a compensating federal
income tax deduction for the year of repayment.

5. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

6. Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of the Executive’s employment with the Company
or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute, together with interest in
an amount equal to the prime rate from time to time in effect, as published
under “Money Rates” in The Wall Street Journal, but in no event higher than the
maximum legal rate permissible under applicable law, such interest to accrue
from the date the Company receives the Executive’s statement for such fees and
expenses through the date of payment thereof; provided, however, that in the
event the resolution of any such contest or dispute includes a finding denying,
in total, the Executive’s claims in such contest or dispute, the Executive shall
be required to reimburse the Company, over a period of 12 months from the date
of such resolution, for all sums advanced to the Executive pursuant to this
Section 6.

7. Operative Event. Except as provided in Section 3(c), no amounts shall be
payable hereunder unless and until there is a Change in Control at a time when
the Executive is employed by the Company.

8. Termination of Agreement.

(a) This Agreement shall be effective on the date hereof and shall continue
until terminated by the Company as provided in Section 8(b); provided, however,
that, except as provided in Section 3(c), this Agreement shall terminate in any
event upon the first to occur of (i) termination of the Executive’s employment
with the Company prior to a Change in Control or (ii) the Executive’s death.

(b) The Company shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the termination of this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination,

 

9



--------------------------------------------------------------------------------

which date shall be at least 120 days after notice thereof is given by the
Company to the Executive in accordance with Section 11; provided, however, that
no such action shall be taken by the Board during any period of time when the
Board has knowledge that any person has taken steps reasonably calculated to
effect a Change in Control until, in the opinion of the Board, such person has
abandoned or terminated its efforts to effect a Change in Control; and provided
further, that in no event shall this Agreement be terminated in the event of a
Change in Control.

9. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its subsidiaries, and if
the Executive’s employment with the Company shall terminate prior to a Change in
Control, then, except as provided in Section 3(c), the Executive shall have no
further rights under this Agreement; provided, however, that any termination of
the Executive’s employment following a Change in Control shall be subject to all
of the provisions of this Agreement.

10. Successors; Binding Agreement.

(a) This Agreement shall not be terminated by any merger or consolidation of the
Company whereby the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of the
Company. In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

(b) The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 10(a), it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or his beneficiary or estate), all of the obligations of the Company
hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such merger, consolidation or transfer of assets shall be a
breach of this Agreement and shall entitle the Executive to compensation and
other benefits from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination. For purposes of implementing the foregoing payment of compensation
and benefits to the Executive, the date on which any such merger, consolidation
or transfer becomes effective shall be deemed the Date of Termination.

(c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

11. Notice.

(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given

 

10



--------------------------------------------------------------------------------

when delivered or five days after deposit in the United States mail, certified
and return receipt requested, postage prepaid, addressed (1) if to the
Executive, to his most recent address as it appears in the records of the
Company, and if to the Company, to Alberto-Culver Company, 2525 Armitage Avenue,
Melrose Park, Illinois 60160, attention of the President, with a copy to the
General Counsel or (2) to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

(b) A written notice of the Executive’s Date of Termination by the Company or
the Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the termination date (which date shall
be not less than 15 days after the giving of such notice). The failure by the
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.

12. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not the Executive obtains other employment.

(b) If there shall be any dispute between the Company and the Executive in the
event of any termination of the Executive’s employment, then, unless and until
there is a final, nonappealable judgment by a court of competent jurisdiction
declaring that such termination was for Cause, that the determination by the
Executive of the existence of Good Reason was not made in good faith, or that
the Company is not otherwise obligated to pay any amount or provide any benefit
to the Executive and his dependents or other beneficiaries, as the case may be,
under Section 3(a), the Company shall pay all amounts, and provide all benefits,
to the Executive and his dependents or other beneficiaries, as the case may be,
that the Company would be required to pay or provide pursuant to Section 3(a) as
though such termination were by the Company without Cause or by the Executive
with Good Reason; provided, however, that the Company shall not be required to
pay any disputed amounts pursuant to this Section 12(b) except upon receipt of
an undertaking by or on behalf of the Executive to repay all such amounts to
which the Executive is ultimately adjudged by such court not to be entitled.

13. Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors.

 

11



--------------------------------------------------------------------------------

14. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

15. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. The rights
of, and benefits payable to, the Executive, his estate or his beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, the Executive, his estate or his beneficiaries under any other employee
benefit plan or compensation program of the Company.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding the subject matter hereof and supersedes and terminates
all prior agreements, understandings and representations between the parties
with respect to the subject matter hereof, including, without limitation, the
Old Severance Agreement which is hereby terminated effective on the date of this
Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

ALBERTO-CULVER COMPANY By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Title:   Senior Vice President

 

V. JAMES MARINO By:  

/s/ V. James Marino

 

12



--------------------------------------------------------------------------------

Only with respect to Section 17 of this Agreement, Alberto-Culver LLC has caused
this Agreement to be executed by a duly authorized officer of Alberto-Culver LLC
as of the day and year first above written.

 

ALBERTO-CULVER LLC By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Title:   Senior Vice President

 

13



--------------------------------------------------------------------------------

EXHIBIT A TO SEVERANCE AGREEMENT

Lump Sum Payment

Subject to Section 3(d), no earlier than six months and no later than six months
and seven days after the date of termination of the Executive’s employment with
the Company in accordance with Section 3(c) of the Agreement (the “Termination
Date”), provided that the Company has received a customary release (which
release shall extend to all claims against the Company and its affiliates and
agents) signed by the Executive, the Company shall pay to the Executive a lump
sum payment equal to 2 times the Executive’s annual base salary at the
Termination Date from the Company and its affiliated companies, plus 2 times the
average of the dollar amount of the Executive’s actual or annualized (for any
fiscal year consisting of less than 12 full months or with respect to which the
Executive has been employed by the Company for less than 12 full months) annual
bonus, paid or payable, including by reason of any deferral, to the Executive by
the Company and its affiliated companies in respect of the five fiscal years of
the Company (or such portion thereof during which the Executive performed
services for the Company if the Executive shall have been employed by the
Company for less than such five fiscal year period) immediately preceding the
fiscal year in which the Termination Date occurs. In addition, the Executive
shall be paid (1) within 30 days following the Termination Date, a cash amount
equal to the sum of (i) the Executive’s base salary through the Termination Date
and (ii) any accrued vacation pay, in each case to the extent not theretofore
paid and (2) the amount payable to the Executive, if any, on account of any
bonus plan, incentive plan, stock option plan, restricted stock plan or any
other benefit plan in which the Executive participates, in an amount determined
in accordance with the terms of such plans.

Benefits

Medical Insurance Continuation. Subject to Section 3(d), for a period of 18
months commencing on the Termination Date during which the Executive would be
entitled to continuation coverage under Section 4980B of the Code (“COBRA”)
(without regard to any extensions of such period by reason of disability or
subsequent qualifying events occurring after the Termination Date) the Company
shall continue to keep in full force and effect all policies of medical
insurance with respect to the Executive and his or her dependents with the same
level of coverage, upon the same terms and otherwise to the same extent as such
policies shall have been in effect immediately prior to the Termination Date
(such coverage, the “Termination Date Coverage”) or, if more favorable to the
Executive, as provided generally with respect to other peer executives of the
Company and its affiliated companies, and the Company and the Executive shall
share the costs of the continuation of such insurance coverage in the same
proportion as such costs were shared immediately prior to the Termination Date,
provided, however, that the Company’s obligation to continue to provide this
benefit shall terminate at such time that the Executive commences employment
with another employer and becomes eligible to receive medical insurance coverage
under an employer-provided plan that is generally comparable to the Termination
Date Coverage. The coverage provided hereunder shall be applied toward the
satisfaction of, and shall not supplement, the Executive’s right to continued
coverage under COBRA, or any similar state law.

 

14



--------------------------------------------------------------------------------

Executive Outplacement. The Company will pay for and provide to the Executive
outplacement services with an outplacement firm of Executive’s choosing,
provided that the Company shall not be responsible to pay for such services to
the extent such services (i) exceed $12,000 or (ii) are provided more than one
year following the Termination Date (and that any direct payments or
reimbursements for such services are paid not later than the end of the third
year following the year that includes the Termination Date).

 

15